                             IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF IOWA
                                           CEDAR RAPIDS          DIVISION
UNITED STATES OF AMERICA                                                       HEARING MINUTES Sealed: No
            Plaintiff(s)                                                       Case No.: 18-cr-31
      vs.                                                               Presiding Judge: C.J. Williams
GREGORY SCOTT STEPHEN                                                      Deputy Clerk: Patrick Thompson
            Defendant(s)                                          Official Court Record: FTR Gold         Contract?
                                                                   Contact Information:
Date:     5/1/19    Start:     2:56 pm    Adjourn:   3:40 pm     Courtroom: 3, 4th Floor Cedar Rapids
Recesses:                        n/a                     Time in Chambers:             n/a              Telephonic?   Yes
Appearances:      Plaintiff(s): Clifford Cronk and Amy Jennings, A.U.S.A.s
                Defendant(s): Mark Mayer and Mark Brown (defendant not present)
               U.S. Probation: n/a
                   Interpreter: n/a                               Language:                  Certified:        Phone:
TYPE OF PROCEEDING:          STATUS CONFERENCE               Contested?     No    Continued from a previous date?      No
                     Motion(s):     Gov’t Mtn to Exclude Evidence or              Ruling:    Denied
                                    Continue Sentencing (Doc. 121)
                     Matters discussed:
                     Court will not continue the sentencing. Court will allow defendant to present evidence on the MSI II and for the
                     government to rebut it as best it can; thereafter the Court will decide how to consider the evidence. Court
                     discusses the logistics for getting witnesses and spectators into the courthouse and courtroom. The parties update
                     the Court on their expected witnesses and evidence for the hearing. Court hears argument on the government’s
                     motion. Defense states that they will not be offering the disputed evidence.
                     Witness/Exhibit List is           n/a
                     The offering party must, within 3 days after the hearing, file in electronic form any exhibit that was not filed
                     with a motion, resistance, or other filing related to this hearing. Pub. Admin. Order 09-AO-03-P (5/29/09) ¶7.
                     Miscellaneous:




                                                                                                                 Page 1 of 1

              Case 1:18-cr-00031-CJW-MAR Document 126 Filed 05/01/19 Page 1 of 1
